 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BYRON SMITH,
Plaintiff,
ORDER
- against -
19 Civ. 9869 (NRB)
ARTFORUM INTERNATIONAL MAGAZINE, INC.,
Defendant.

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

WHEREAS the complaint in this action was filed on October

25, 2019; and

WHEREAS by letter dated November 10, 2019 (ECF No. 4),
plaintiff reported that the parties had reached a settlement

in principle; and

WHEREAS in the same letter, plaintiff requested the
Court to dismiss this case with leave to reopen the case if

the parties did not submit a final notice of dismissal within

thirty days; and

WHEREAS the parties have not submitted a final notice of

dismissal, it is hereby

ORDERED that the above-captioned action is dismissed
without prejudice, see Fed. R. Civ. P. 41(a)(2), and it is

further

 

 
 

ORDERED that the Clerk of Court is directed to close the

case.

Dated: New York, New York
December 12, 2019

    

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

 

 
